Notice of Pre-AIA  or AIA  Status
The inventions are independent or distinct, each from the other because:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an assembly, classified in H05K7/20763
II. Claim 15, drawn to an equipment rack, classified in H05K5/069.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination (assembly) doesn’t requires the door to have a curvilinear shape.  The subcombination has separate utility such as the subcombination (equipment rack) can be used on its own using a curvilinear shaped door to hold plurality of electronic components. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Wayne Tang on 2/23/2021 and 4/13/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a shaped front facing the open end of the housing, the surface of the shaped front”… a surface of the shaped front was never introduce, as such claim 1 is indefinite
Dependent claims 2-7 are also rejected under 112(b) as being dependent upon claim 1. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “a shaped front facing the open end of the housing, the surface of the shaped front”… a surface of the shaped front was never introduce, as such claim 8 is indefinite. 
Dependent claims 9-14 are also rejected under 112(b) as being dependent upon claim 8. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants admitted prior art (AAPA) in view of Warnecker (U.S 2010/0011803 A1). 
In regards to Claim 1, AAPA discloses an equipment assembly, comprising: a housing (Fig.2a, #52) for containing a heat-generating electrical component (Fig.2c, #54), the housing including an open end having a planar area (Fig.2a); a closed-loop liquid cooling system comprising: a liquid coolant conduit in proximity to the heat-generating electrical component allowing circulation of a liquid coolant to extract heat from the heat-generating electrical component (Paragraph [0007], Fig.2a-c, #10 which is the cooling system); and a heat exchanger (Fig.2a, #22) fluidly coupled to the liquid coolant conduit to extract heat from circulated liquid coolant within the heat exchanger (Paragraph [0007-0008]), wherein the heat exchanger includes a shaped front facing (Fig.2, #22, has a shaped front facing the interior) the open end  of the housing (Fig.2a), and an air flow system (Fig.2c, #30) operable to propel ambient air through the shaped front of the heat exchanger (Fig.2c and paragraph [0008]). 
AAPA fails to disclose: The surface area of the shaped front being greater than the planar area of the open end.
However, Warnecker discloses: The surface area of the shaped front being greater than the planar area of the open end (Figures 3 and 6, paragraph [0027], discloses a curved heat exchanger having an increased heat transfer area, such that the office notes that with the combination of AAPA in view of Warnecker, the heat exchanger placed within the housing to cool the pluliraty of electrical component (as taught by AAPA) would be modified to have some curvature within the housing to increase the heat transfer area (as taught by Warnecker) to further better cool the heat generating electrical components).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat exchanger placed within the housing to cool the pluliraty of electrical component (as taught by AAPA) to have some curvature within the housing to increase the heat 
In regards to Claim 2, AAPA in view of Warnecker disclose the equipment assembly of claim 1, wherein the shaped front is a curvilinear shape (Warnecker, Fig.6, #42 has a curvilinear shape).
In regards to Claim 4, AAPA in view of Warnecker disclose the equipment assembly of claim 1, wherein the liquid coolant conduit is coupled to a cooling plate (AAPA Paragraph [0008], which discloses using cold plates to extract heat from the heat generating components). 
In regards to Claim 5, AAPA in view of Warnecker disclose the equipment assembly of claim 1, wherein the heat exchanger includes a first side and a second side separated by a plurality of fins extending from the shaped front (AAPA, Fig.2a-2c, showing #22 having a first and second side separated by fins). 
In regards to Claim 6, AAPA in view of Warnecker disclose the equipment assembly of claim 1, wherein the airflow system includes a plurality of fans in proximity to a rear surface of the heat exchanger and opposite the front (AAPA, Fig.2c, #30 is proximity to the rear surface of #22). 
In regards to Claim 7, AAPA in view of Warnecker disclose the equipment assembly of claim 1, wherein the housing includes a door (AAPA, Fig.2a, #56) having a closed position enclosing the open end, wherein the closed-loop liquid cooling system and the air flow system are mounted on the door (Fig.2a-2c, #22 and #30 mounted on door #56 and paragraph [0007-0008]).
In regards to Claim 8, AAPA discloses a cooling system for circulating liquid coolant to remove heat generated by a heat generating electronic component in an equipment rack having an open end defined by a planar surface area (Fig.2a), the cooling system comprising (Fig.2a, #22): a liquid coolant outlet (Fig.2a, #60) to circulate a liquid coolant to extract heat from the heat-generating electrical component (Fig.2a, and paragraph [0008-0009]); a liquid coolant inlet (Fig.2a, #62) to collect the liquid coolant (Paragraph [0008]); a heat exchanger (Fig.2a, #22) fluidly coupled to the liquid coolant inlet and outlet to extract heat from circulated liquid coolant within the heat exchanger (Fig.2a-2c and paragraphs [0007-0008]), wherein the heat exchanger includes a shaped front facing the open end of the housing (Fig.2a), and an airflow system (Fig.2c, #30) operable to propel ambient air through the shaped front of the heat exchanger (Paragraph [0007-0008]). 

However, Warnecker discloses: The surface area of the shaped front being greater than the planar area of the open end (Figures 3 and 6, paragraph [0027], discloses a curved heat exchanger having an increased heat transfer area, such that the office notes that with the combination of AAPA in view of Warnecker, the heat exchanger placed within the housing to cool the pluliraty of electrical component (as taught by AAPA) would be modified to have some curvature within the housing to increase the heat transfer area (as taught by Warnecker) to further better cool the heat generating electrical components).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat exchanger placed within the housing to cool the pluliraty of electrical component (as taught by AAPA) to have some curvature within the housing to increase the heat transfer area (as taught by Warnecker), thus increasing the cooling efficiency of the heat exchanger and cold plates (Warnecker, Paragraph [0027]). 
In regards to Claim 9, AAPA in view of Warnecker disclose the cooling system of claim 8, wherein the shaped front is a curvilinear shape (Warnecker, Fig.6, #42 has a curvilinear shape).
In regards to Claim 11, AAPA in view of Warnecker disclose the cooling system of claim 8, wherein the liquid coolant conduit is coupled to a cooling plate (AAPA, Paragraph [0008], which discloses using cold plates to extract heat from the heat generating components). 
In regards to Claim 12, AAPA in view of Warnecker disclose the cooling system of claim 8, wherein the heat exchanger includes a first side and a second side separated by a plurality of fins extending from the shaped front (AAPA, Fig.2a-2c, showing #22 having a first and second side separated by fins). 
In regards to Claim 13, AAPA in view of Warnecker disclose the cooling system of claim 8, wherein the airflow system includes a plurality of fans in proximity to a rear surface of the heat exchanger and opposite the front (AAPA, Fig.2c, #30 is proximity to the rear surface of #22). 
In regards to Claim 14, AAPA in view of Warnecker disclose the cooling system of claim 8, wherein the housing includes a door (AAPA, Fig.2a, #56) having a closed position enclosing the open .
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicants admitted prior art (AAPA) in view of Warnecker (U.S 2010/0011803 A1), and further, in view of Chu (U.S 6,755,137). 
In regards to Claim 3, AAPA in view of Warnecker disclose the equipment assembly of claim 1.
AAPA in view of Warnecker fail to disclose: Wherein the shaped front includes at least two components each having a flat exterior connected at an angle to each other.
However, Chu discloses: Wherein the shaped front (Fig.10, #21) includes at least two components (Fig.10, #25 each) each having a flat exterior connected at an angle to each other (Fig.10, both #25 having flat exterior are connected to each other at an angle, as such the office notes that with the combination of AAPA in view of Warnecker and Chu, the equipment assembly having a heat exchanger with a surface area greater than the planar area of the open end (as taught by AAPA in view of Warnecker) would be modified to include to components each having a flat exterior connected to each other at an angle (as taught by Chu) to help further dissipate heat generated by the electrical components).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the equipment assembly having a heat exchanger with a surface area greater than the planar area of the open end (as taught by AAPA in view of Warnecker) to include to components each having a flat exterior connected to each other at an angle (as taught by Chu) to help further dissipate heat generated by the electrical components. By including the two components within the equipment assembly would help increase the efficiency of heat dissipation and furthermore, the two components can also help handle/compensate any pressure drop within the system (Chu, Column 4, lines 24-29). 


In regards to Claim 10, AAPA in view of Warnecker disclose the cooling system of claim 8.

However, Chu discloses: Wherein the shaped front (Fig.10, #21) includes at least two components (Fig.10, #25 each) each having a flat exterior connected at an angle to each other (Fig.10, both #25 having flat exterior are connected to each other at an angle, as such the office notes that with the combination of AAPA in view of Warnecker and Chu, the equipment assembly having a heat exchanger with a surface area greater than the planar area of the open end (as taught by AAPA in view of Warnecker) would be modified to include to components each having a flat exterior connected to each other at an angle (as taught by Chu) to help further dissipate heat generated by the electrical components).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the equipment assembly having a heat exchanger with a surface area greater than the planar area of the open end (as taught by AAPA in view of Warnecker) to include to components each having a flat exterior connected to each other at an angle (as taught by Chu) to help further dissipate heat generated by the electrical components. By including the two components within the equipment assembly would help increase the efficiency of heat dissipation and furthermore, the two components can also help handle/compensate any pressure drop within the system (Chu, Column 4, lines 24-29). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fletcher (U.S 2005/0061473 A1) – Discloses a curved heat exchanger used to dissipate heat generated by an electronic component.
Wilks (U.S 2020/0154610 A1) – Discloses an equipment assembly having a plurality of heat generating components, a door mounted cooling system including an airflow system and a plurality of cold plates which extract heat from the plurality of heat generating components. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/             Primary Examiner, Art Unit 2835